Stephens, J.
1. Where, in a suit by a landlord against his tenant to recover a sum of money claimed to be due him as rent, the issue is as to whether the rent contract was for f term of one year as contended by the landlord, or was by the month, with the right in the tenant to vacate upon giving a certain notice to the landlord as contended by *193the tenant, the rule by which the character of a tenancy is determined when no time is specified for its termination, which rule is found in the Civil Code (1910), § 3708, is not applicable. The court did not err in failing to give such rule in charge to the jury.
Decided February 10, 1922.
Complaint; from Ben Hill superior court — Judge Gower. April 17, 1921.
A. J. & J. C. McDonald, for plaintiffs in error.
Quincey & Rice, Wall, Grantham & Kassewitz, contra.
2. Where the issue is as to the existence of an oral contract of rental between the defendant and one acting as authorized agent for the plaintiff, communications in writing between the agent and his principal, made pending the negotiations leading up to the creation of the alleged contract, are irrelevant upon the issue as to a contract or no contract, unless such communications were at the time brought to the notice of the defendant, and where the substance of any of such written communications has been orally communicated to the defendant in the negotiations pending the formation of the alleged contract, and such oral communications are admitted in evidence, it is harmless, whether erroneous or not, to reject from evidence the written documents containing such communications and offered in evidence by the party who has introduced in evidence such oral communications to the defendant.
3. The court did not err in rejecting such letters, offered in evidence by the plaintiff, and did not err in other rulings made upon the admission or rejection of testimony excepted to in the motion for a new trial.
4. The evidence authorized the verdict rendered for the defendants.
5. Applying the above rulings, the court did not err in overruling the plaintiff’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.